 Case 6:19-cv-06079-RTD Document 14                    Filed 03/23/21 Page 1 of 6 PageID #: 76



                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   HOT SPRINGS DIVISION


JENNIFER McMAHAN                                                                          PLAINTIFF


v.                                      Civil No. 6:19-cv-06079-RTD


SENTRY ADR SERVICES, LLC, and                                                          DEFENDANTS
ERIC CARMICHAEL, individually.




                              DEFAULT JUDGMENT AND ORDER
       Before the Court is Defendant’s Motion for Default Judgment (Mot. Default J., October 19, 2020,

ECF No. 11). Plaintiff Jennifer McMahan (“Ms. McMahan”) filed her complaint on July 1, 2019. (ECF

No. 2). The complaint alleges that Defendants, Sentry ADR Services, LLC (“Sentry”) and Eric Carmichael

(“Mr. Carmichael”), committed violations of the Fair Debt Collection Practices Act (FDCPA). Id. Ms.

McMahan filed proof of service for both Defendants. (ECF Nos. 7 & 8). Ms. McMahan properly served

both Defendants on August 14, 2019. Id. Neither Defendant answered, and the Clerk of the Court entered

a Default against them on January 3, 2020 under FRCP 55(a). (ECF No. 9). Ms. McMahan filed a Motion

and Brief in Support of her Motion for Default Judgment against Sentry and Mr. Carmichael under FRCP

55(b)(2) on October 19, 2020. (ECF No. 11 & 12).

       Plaintiff seeks judgment against Defendant in the total amount of sixteen thousand, four hundred

eighty-five dollars ($16,485.00), representing statutory damages in the amount of one thousand dollars

($1,000.00) against Sentry pursuant to 15 U.S.C. § 1692k(a)(2)(A), one thousand dollars ($1,000.00)

against Sentry pursuant to Ark. Code Ann. § 17-24-512(a)(2)(A) and one thousand dollars ($1,000.00)

against Sentry pursuant to Cal. Civ. Code § 1788.30(b) together with statutory damages in the amount of

one thousand dollars ($1,000.00) against Mr. Carmichael pursuant to 15 U.S.C. § 1692k(a)(2)(A), one

thousand dollars ($1,000.00) against Mr. Carmichael pursuant to Ark. Code Ann. § 17-24-512(a)(2)(A) and

                                                   1
        Case 6:19-cv-06079-RTD Document 14                       Filed 03/23/21 Page 2 of 6 PageID #: 77



       one thousand dollars ($1,000.00) against Mr. Carmichael pursuant to Cal. Civ. Code § 1788.30(b) as well

       as actual damages against both defendants jointly and severally in the amount of five thousand dollars

       ($5,000.00) pursuant to 15 U.S.C. § 1692k(a)(1) and Ark. Code Ann. § 17-24-512(a)(1), along with

       reasonable attorney’s fees and costs against both defendants jointly and severally in the amount of five

       thousand, four hundred, eighty-five dollars ($5,485.00) pursuant to 15 U.S.C. § 1692k(a)(3), Ark. Code

       Ann. § 17-24-512(a)(3)(A) and Cal. Civ. Code § 1788.30(c). (ECF No. 11).


               Upon review, the Court finds the default judgment proper, and the motion is GRANTED.


  I.           BACKGROUND

               Ms. McMahan had a personal credit card account that she used to purchase jewelry. (ECF No. 2,

   ¶ 13). The account allegedly went into default and Sentry sent a letter to Ms. McMahan with a “notice of

   intention to file a lawsuit” to collect the money owed on the credit card account. (ECF No. 2, ¶¶ 13 & 30).

   Sentry threated legal action against Ms. McMahan. (ECF No. 2, ¶ 30). However, they never filed an action

   against her. (ECF No. 2, ¶ 33). Ms. McMahan’s complaint alleges that Mr. Carmichael is individually

       liable as the manager of Sentry. (ECF No. 2, ¶ 39.)

 II.           DEFAULT JUDGMENT STANDARD

               “Upon default, the factual allegations of a complaint (except those relating to the amount of

   damages) are taken as true, but ‘it remains for the court to consider whether the unchallenged facts constitute

   a legitimate cause of action, since a party in default does not admit mere conclusions of law.’” Murray v.

   Lene, 595 F.3d 868, 871 (8th Cir. 2010) (internal citations omitted).

III.           Discussion




                                                             2
 Case 6:19-cv-06079-RTD Document 14                       Filed 03/23/21 Page 3 of 6 PageID #: 78



        A.       FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. § 1692 1                       2



        Plaintiff contends Sentry and Mr. Carmichael violated the FDCPA when they sent a letter

threatening to sue Plaintiff on an uncollected credit card account. Also, Plaintiff contends that Mr.

Carmichael,    the   manager    of   Sentry,   has   separate    liability   as   a   debt   collector.   The

FDCPA, 15 U.S.C. § 1692 et seq, is a subchapter of the Consumer Credit Protection Act established to

protect consumers from abusive, deceptive, and unfair debt collection practices by debt

collectors. See 15 U.S.C. § 1692e. A plaintiff alleging a violation of the FDCPA, 15 U.S.C. § 1692 et

seq., must demonstrate: (1) she has been the object of collection activity arising from a consumer debt; (2)

the defendant attempting to collect the debt qualifies as a debt collector under the Act; and (3) the defendant

has engaged in a prohibited act or has failed to perform a requirement imposed by the Act. See, e.g., Pace

v. Portfolio Recovery Assocs., LLC, 872 F. Supp. 2d 861, 864 (W.D. Mo. 2012). The term “consumer” is

defined as “any natural person obligated or allegedly obligated to pay any debt.” 15 U.S.C. § 1692a(3).

The term “debt” is defined as “any obligation or alleged obligation of a consumer to pay money arising out

of a transaction in which the money, property, insurance, or services which are the subject of the transaction

are primarily for personal, family, or household purposes, whether or not such obligation has been reduced

to judgment.” 15 U.S.C. § 1692a(5). 15 U.S.C. § 1692a(6) states that:

        The term “debt collector” means any person who uses any instrumentality of interstate
        commerce or the mails in any business the principal purpose of which is the collection of
        any debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed
        or due or asserted to be owed or due another.



        1
          The success of Ms. McMahan’s Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code §
1788 claim is dependent on the success of her FDCPA claim. California has adopted a state version of the
FDCPA, called the Rosenthal Act. See Cal. Civ. Code § 1788 et seq. The Rosenthal Act mimics or
incorporates by reference the FDCPA's requirements and makes available the FDCPA's remedies for
violations. Id. § 1788.17. “Section 1788.17 of the Rosenthal Act incorporates certain provisions of the
FDCPA. Thus, violations of the FDCPA's substantive provisions also violate section 1788.17.” Mariscal
v. Flagstar Bank, No. ED CV 19-2023-DMG, 2020 U.S. Dist. LEXIS 151301, at *5 n.3 (C.D. Cal. Aug. 4,
2020) (first citing Riggs v. Prober & Raphael, 681 F.3d 1097, 1100 (9th Cir. 2012); and then citing Diaz v.
Kubler Corp., 785 F.3d 1326, 1328 (9th Cir. 2015)).
        2
          The Arkansas Fair Debt Collection Practices Act, Ark. Code Ann. § 17-24-101 claim is dependent
on the success of the FDCPA claim. A.C.A. § 17-24-506(b)(5) provides that a violation occurs when a debt
collector issues a “threat to take an action that cannot legally be taken or that is not intended to be taken.”
                                                      3
 Case 6:19-cv-06079-RTD Document 14                      Filed 03/23/21 Page 4 of 6 PageID #: 79



        Threatening legal action when no such action will be filed can amount to a violation of

the FDCPA. Duffy v. Landberg, 215 F.3d 871, 873 (8th Cir. 2000). The Court finds that Plaintiff’s

complaint alleges sufficient facts to support a meritorious FDCPA claim against Sentry and Mr.

Carmichael. The Court finds that Mr. Carmichael is a debt collector. There is not Eighth Circuit authority

stating that the manager of an LLC is separately liable as a “Debt Collector.” Therefore, the Court only

finds that Mr. Carmichael’s actions, as described in Plaintiff’s complaint, amount to his conduct matching

the statutory definition.

        B.       DAMAGES

        Plaintiff contends that Defendants are liable for statutory damages from all three statutes. This

totals out to three thousand dollars ($3,000) in statutory damages against Mr. Carmichael and three thousand

dollars ($3,000) in statutory damages against Sentry. Also, Ms. McMahan seeks an award of five thousand

dollars ($5,000) “for the humiliation and harassment suffered as a result of the conduct of Defendants.”

(ECF No. 11-4, Pg. 13). However, the complaint was not verified, and Ms. McMahan did not submit an

affidavit or any proof of actual damages. Ms. McMahan asks that both Defendants be held jointly and

severally liable for the actual damages.

        A collector who violates the FDCPA may be civilly liable for statutory damages up to one thousand

dollars ($1000) per action. 15 U.S.C. § 1692k. A.C.A § 17-24-512(a)(2)(A) allows the court to award

additional damages not exceeding one thousand dollars ($1,000). Cal. Civ. Code § 1788.30(b) also allows

for an award of up to one thousand dollars ($1,000) in statutory damages.

        The Court finds that Ms. McMahan has presented no proof to support an award of actual damages.

Ms. McMahan’s request for actual damages is merely conclusory and does not merit an award. However,

Plaintiff is entitled to one thousand dollars ($1,000.00) against Sentry pursuant to 15 U.S.C. §

1692k(a)(2)(A), one thousand dollars ($1,000.00) against Sentry pursuant to Ark. Code Ann. § 17-24-

512(a)(2)(A) and one thousand dollars ($1,000.00) against Sentry pursuant to Cal. Civ. Code § 1788.30(b)

together with statutory damages in the amount of one thousand dollars ($1,000.00) against Mr. Carmichael

pursuant to 15 U.S.C. § 1692k(a)(2)(A), one thousand dollars ($1,000.00) against Mr. Carmichael pursuant

                                                     4
 Case 6:19-cv-06079-RTD Document 14                        Filed 03/23/21 Page 5 of 6 PageID #: 80



to Ark. Code Ann. § 17-24-512(a)(2)(A) and one thousand dollars ($1,000.00) against Mr. Carmichael

pursuant to Cal. Civ. Code § 1788.30(b).

        C.       ATTORNEYS’ FEES AND COSTS

        Plaintiff contends that she is entitled to five thousand four hundred eighty-five dollars ($5,485.00)

in attorney’s fees and costs. Plaintiff requests an award of attorney’s fees at a rate of three hundred dollars

($300.00) per hour for sixteen and two-tenths (16.2) hours of work for a total fee of four thousand eight

hundred sixty dollars ($4,860). (ECF No. 11-1). In support of this amount, Plaintiff’s attorney stated in

his affidavit that he has been licensed in the state of Arkansas since 2006. (ECF No. 11-2, ¶ 2). Also, he

began handling FDCPA claims in 2008 and dedicated his practice to consumer law in 2010. (ECF No. 11-

2, ¶ 4). Also, Plaintiff seeks six hundred twenty-five dollars ($625.00) in costs. (ECF No. 11). Ms.

McMahan’s expenses include the $400.00 filing fee and $225.00 in payments to process servers. The

$400.00 filing fee is recorded on the docket (fee received on July 8, 2019). ECF No. 7-2 contains the fee

statement from the process servers to support the $225.00 request.

        Under 15 U.S.C. § 1692k(a)(3), “any debt collector who fails to comply with any provision of this

subchapter with respect to any person is liable to such person in an amount equal to the sum of—in the case

of any successful action to enforce the foregoing liability, the costs of the action, together with a reasonable

attorney’s fee as determined by the court.” In determining the reasonableness of an attorneys' fee award, a

“district court [is] required to first calculate a lodestar, by multiplying the number of hours reasonably

expended on litigation by a reasonable hourly rate, and to then consider whether the lodestar amount should

be reduced, based on appropriate considerations.” Jones v. RK Enters. of Blytheville, Inc., 632 Fed. Appx.

306, 307 (8th Cir. 2016) (citing Hensley v. Eckerhart, 461 U.S. 424, 433-34 (1983)).

        The Court finds that Plaintiff’s attorney has requested a reasonable amount of attorney’s fees and

costs. Accordingly, the Court finds that Defendants Sentry and Mr. Carmichael are jointly and severally

liable to Ms. McMahan for five thousand four hundred eighty-five dollars ($5,485.00).

IV.     ORDER



                                                       5
 Case 6:19-cv-06079-RTD Document 14                        Filed 03/23/21 Page 6 of 6 PageID #: 81



        In light of Sentry and Carmichael's default and the nature of Plaintiff's claims against them, the

Court finds that Plaintiff's Motion for Default Judgment (ECF No. 11) should be and hereby is GRANTED.

Accordingly, the Court orders as follows:

        It is ORDERED, ADJUDGED, AND DECREED that Jennifer McMahan is entitled to default

judgment and therefore have judgment against Sentry ADR Services, LLC in the amount of $3,000 and

judgment against Eric Carmichael in the amount of $3,000 plus Sentry ADR Services, LLC and Eric

Carmichael are jointly and severally liable for reasonable attorneys' fees and costs in the amount of $5,485

incurred in attempting to collect the indebtedness, for a total judgment amount of $11,485.

          IT IS SO ORDERED this 23rd day of March 2021.




                                                 /s/   Robert T. Dawson
                                                 ROBERT T. DAWSON
                                                 SENIOR U.S. DISTRICT JUDGE




                                                       6
